968 So. 2d 69 (2007)
Andrew W. YOUNG, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections; Monica David, Chairperson, Florida Parole Commission; and Bill McCollum, Attorney General of Florida, Respondents.
No. 1D07-5421.
District Court of Appeal of Florida, First District.
November 7, 2007.
*70 Andrew W. Young, pro se, Petitioner.
No appearance for Respondents.
PER CURIAM.
The petition for writ of habeas corpus is denied on the merits.
WEBSTER, PADOVANO, and POLSTON, JJ., concur.